NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



    JAMES P. ROLICK,
                                       Plaintiff,
                                                                  Civ. No. 17-448 1 (KM)
                            V.

                                                                        OPINION
    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,

                                       Defendant.




KEVIN MCNULTY, U.S.D.J.:

           James Rolick brings this action pursuant to 42 U.S.C.        §   405(g) to review

a final decision of the Commissioner of Social Security (“Commissioner”)
denying his claim for disability insurance benefits (“DIB”) under Title II of the
Social Security Act (“the Act”), 42 U.S.C.          §   40 1—34. The Administrative Law
Judge (“AL)”) determined that Mr. Rolick was not disabled under the Act and
was therefore ineligible for DIB. The Social Security Administration (“SSA”)
Appeals Council denied review, rendering the ALT’s decision a final, reviewable
decision. Mr. Rolick filed this action challenging the ALT’s determinations as
not based on substantial evidence. For the reasons set forth below, the decision
of the AL) is affirmed.
      I.      BACKGROUND1
       On June 24, 2013, Mr. Rolick filed a Title II application for a period of
disability and DIB, alleging a disability onset date of February 10, 2010 based


1          Citations to the record are abbreviated as follows:
                 = Docket entry in this case
on the following alleged conditions: macular degeneration, kidney stones,
depression, diabetes, panic attacks, anxiety, sleep apnea, acid reflux, high
blood pressure, thyroid problems, nerve damage in the leg and arm, and skin
issues. (R. 208-11, 226, 159). The claim was initially denied on September 27,
2013, and denied upon reconsideration on January 28, 2014. (R. 153-66). Mr.
Rolick then filed a written request on March 3, 2014 for a hearing with an AW.
(It 162-63). Mr. Rolick appeared and testified at a hearing on October 1, 2015
in front of AW Sharon Allard, in which the claimant was represented and an
impartial vocational expert (“yE”) was present. (R. 46).
      AW Allard determined in an opinion dated January 22, 2016 that Mr.
Rolick was not disabled under Sections 216(i) and 223(d) of the Act between
the alleged onset date and the date of the opinion. (R. 46-56). On February 19,
2016, Mr. Rolick sought review with the SSA Appeals Council, and in support,
submitted a letter brief dated May 9, 2016. (R. 207, 290-96). The SSA Appeals
Council denied the request for review on March 15, 2017, and AW Allard’s
decision became the Commissioner’s final decision. (1?. 1-6).
      Mr. Rolick filed a complaint with this Court on June 30, 2017, seeking
modification of the AW’s decision. (DE 1). Specifically, Mr. Rolick challenges
certain aspects of the AW’s decision as not being supported by substantial
evidence. (See P1. Br.). Mr. Rolick’s last insured date for DIB purposes was
December 31, 2015; therefore, in order to be eligible for DIB Mr. Rolick had to
establish disability on or before that date. (R. 48, 224). 42 U.S.C.         § 423(a), (c);
20 CFR   § 404.10 1(a), 404.13 1(a).




      “R. j’ = Administrative Record (DE 6, 13) (The cited page numbers correspond
      to the number found in the bottom right corner of the page for all DE 6
      attachments)
      “P1. Br.” = Brief in Support of Plaintiff Rolick (DE 21)
      “SSA Br.” = Social Security Administration Secretary’s Opposition Brief (DE 23)
      “F!. Reply”   =   Reply Brief in Support of Plaintiff Rolick (DE 24)

                                                   2
   II.     DISCUSSION
         To qualify for DIB, a claimant must meet income and resource
limitations and show that he or she is unable to engage in substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or that has lasted (or can be expected to
last) for a continuous period of not less than twelve months. 42 U.S.C.
§ 423(d)(1)(A), 1382, 1382c(a)(3)(A) & (B); 20 C.F.R. § 416.905(a); see Wig v.
Comm’r Soc. Sec., 570 F. App5c 262, 264 (3d      Cir. 2014); Diaz u. Comm’r of Soc.
Sec., 577 F.3d 500, 503 (3d Cir. 2009).
            A. The Five-Step Process and This Court’s Standard of Review
     Under the authority of the Social Security Act, the Social Security
Administration has established a five-step evaluation process for determining
whether a claimant is entitled to benefits. 20 C.F.R.   § 404.2520, 416.920.
This Court’s review necessarily incorporates a determination of whether the
ALT properly followed the five-step process prescribed by regulation. The steps
may be briefly summarized as follows:
      Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.
§ 404.1520(b), 416.920(b). If not, move to step two.
         Step Two: Determine if the claimant’s alleged impairment, or
combination of impairments, is “severe.” Id.     § 404.1520(c), 416.920(c). If the
claimant has a severe impairment, move to step three.
     Step Three: Determine whether the impairment, or combination of
impairments, meets or equals the criteria of any impairment found in the
Listing of Impairments. 20 C.F.R. Part 404, Subpart P, Appendix 1, Part A.
(Those Part A criteria are purposely set at a high level to identify clear cases of
disability without further analysis.) If the claimant’s impairment or
combination of impairments is of a severity to meet or medically equal the
criteria of a listing and meets the duration requirement (20 CFR 404.1509 and



                                             3
416.909), the claimant is automatically eligible to receive benefits; if not, move
to step four. Id.    §    404.1520(d), 4 16.920(d).

      Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id.        §   404.1520(e)—(fl, 416.920(e)—(fl. If the claimant has the RFC
to do her past relevant work, the claimant is not disabled. If the claimant does
not have the RFC to do her past relevant work, move to step five.
       Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering his or her age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R.              §   404.1520(g), 416.920(g); see
Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 9 1-92 (3d Cir. 2007). If so, benefits
will be denied; if not, they will be awarded.
       As to all legal issues, this Court conducts a plenary review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual issues, the Court adheres to the ALPs findings, as long as they are
supported by substantial evidence. Jones u. Bamhart, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C. § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes i.’. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak u. Colvin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted); At!.
Limousine, Inc. v. N.L.R.B., 243 F.3d 711, 718 (3d Cir. 2001). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Zimsak, 777 F.3d at 610 (internal quotation
marks and citation omitted).
       [IJn evaluating whether substantial evidence supports the AU’s
       findings     leniency should be shown in establishing the claimant’s
                    ...



       disability, and    the Secretary’s responsibility to rebut it should
                              ...



       be strictly construed. Due regard for the beneficent purposes of the

                                                    4
       legislation requires that a more tolerant standard be used in this
       administrative proceeding than is applicable in a typical suit in a
       court of record where the adversary system prevails.

Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir. 2003) (internal quotation marks
and citations omitted). When there is substantial evidence to support the AW’s
factual findings, however, this Court must abide by them. See Jones, 364 F.3d
at 503 (citing 42 U.S.C.   § 405(g)); Zirnsak, 777 F.3d at 610-11 (“[W]e are
mindful that we must not substitute our own judgment for that of the fact
finder.”).
       This Court may affirm, modify, or reverse the Commissioner’s decision,
or it may remand the matter to the Commissioner for a rehearing. Podedworny
a Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes a Comm’rof Soc Sec., 235
F. App’x 853, 865-66 (3d Cir. 2007). Remand is proper if the record is
incomplete, or if there is a lack of substantial evidence to support a definitive
finding on one or more steps of the five-step inquiry. See Podedwomy, 745 F.2d
at 22 1-22. Remand is also proper if the AU’s decision lacks adequate
reasoning or support for its conclusions, or if it contains illogical or
contradictory findings. See Burnett a Comm’r of Soc. Sec., 220 F.3d 112, 119-
20 (3d Cir. 2000). It is also proper to remand where the AU’s findings are not
the product of a complete review which “explicitly weigh[s] all relevant,
probative and available evidence” in the record. Adorno a Shalala, 40 F.3d 43,
48 (3d Cir. 1994) (internal quotation marks omitted).
             B. The AU’s Decision
       The AU followed the five-step process in determining that Mr. Rolick was
not disabled under the Act. Her findings may be summarized as follows:
      Step One: At step one, the AU determined that Mr. Rolick had not
engaged in substantial gainful activity since February 10, 2010, the alleged
onset date of disability. (R. 48).
       Step Two: At step two, the AU determined that since the alleged onset
date of disability, Mr. Rolick has had the following severe impairments:
macular degeneration; obesity; diabetes mellitus; spinal impairments after the

                                              5
2001 cervical spine decompression surgery; and sleep apnea. (1?. 48). The AW
also concluded that Mr. Rolick’s medically determinable mental impairments of
depression and anxiety7 considered singly and in combination, do not cause
more than minimal limitations in the claimant’s ability to perform basic mental
work activities and are therefore non-severe. (Id.).
       Step Three: At step three, the AW determined that the severe
impairments listed above at Step Two do not meet or medically equal the
severity of one of the listed impairments in 20 CFR Part 404, Subpart P,
Appendix 1(20 CFR 404.1520(d), 404.1525, 404.1526). (1?. 51). The AW
considered the medical listings at 1.04, 2.02, 3.10, and 9.00, but reasoned that
the medical evidence did not support findings equivalent in severity to the
criteria of those listed impairments, either singly or in combination. (Id.).
       Step Four: At step four, the AW determined that Mr. Rolick has the RFC
to perform light work as defined in 20 CFR 404.1567(b):
       5. After careful consideration of the entire record, the undersigned
       finds that the claimant has the residual functional capacity to
       perform light work as defined in 20 CFR 404.1567(b) except he:
       can frequently climb ramps and stairs, balance, stoop, kneel, and
       crouch; cannot climb ladders, ropes, or scaffolds, crawl, or work
       around hazards, including moving mechanical parts or at
       unprotected heights; cannot have concentrated exposure to
       temperature extremes of heat or cold, wetness, humidity, fumes,
       odors, dusts, gases, and poor ventilation; can frequently finger,
       handle, and operate hand controls; and requires tasks which
       enable him to stretch or change position for five minutes each hour
       while remaining on task.

(1?. 51)
       Step Five: Finally, the ALT determined that, considering Mr. Rolick’s
age, education, work experience, and RFC, there are jobs that exist in
significant numbers in the national economy that he can perform. (R. 55).
Specifically, the ALT found that Mr. Rolick is capable of performing his past
relevant work as a computer-aided design drafter, which does not require the
performance of work-related activities precluded by Mr. Rolick’s RFC. (Id.).


                                             6
         C. Analysis of Mr. Rolick’s Appeal
      Mr. Rolick challenges the following aspects of the AU’s decision: (1) the
AU’s finding that Mr. Rolick’s depression and anxiety are non-severe; (2) the
AU’s reasons for not crediting the opinion of Dr. Medhi, Mr. Rolick’s treating
psychiatrist/physician; (3) that the AU improperly evaluated Mr. Rolick’s
allegations and subjective complaints; and (4) the AU’s finding that Mr. Rolick
can perform his past relevant work as a computer-aided design drafter. (P1. Br.
at 5). I address each ground separately.
                1. The AU’s finding that Mr. Rolick’s depression and
                   anxiety are non-severe
      First, Mr. Rolick asserts that the AM’s finding that his depression and
anxiety are non-severe is not based on substantial evidence. Specifically, Mr.
Rolick argues that “the AU selectively cited from the evidence of record, failing
to meaningfully address the more recent mental health progress notes” and
“failed to include any mental limitations whatsoever in assessing Mr. Rolick’s
RFC.” (P1. Br. at 2 1-23).
      In determining that Mr. Rolick’s depression and anxiety did not rise to
the level of being severe, the AM started her analysis by noting that Mr. Rolick
refused to see a psychiatrist in May 2013 and that there was no evidence of
any history of psychiatric treatment prior to that time, despite an alleged
disability onset date of February 2010. (1?. 48, 420). Next, the AU described
Mr. Rolick’s psychiatric evaluation in August 2013, performed by consultative
examiner Charles Hasson, Ph.D., who assessed no or only mild limitations in
Mr. Rolick’s capacity to understand, remember, and carry out instructions and
respond appropriately to supervision, coworkers, and work pressures. (R. 49,
549-54). Dr. Hasson also noted that Mr. Rolick’s functioning appeared to be
within normal limits. (R. 553).
       Dr. Hasson opined in addition that Mr. Rolick had severe impairment in
his capacity to do work-related activities such as sitting, standing, walking,
listening, carrying, handling objects, hearing, speaking, and traveling. (R. 49,
549-54). The AUJ rejected those physical assessments because they were

                                            /
outside the scope of Dr. Hasson’s specialty as a psychologist and were
primarily based on the claimant’s self-reporting of his ailments, rather than
medical assessment or testing procedures. (Id.).2
      The ALl cited a November 2013 mental status examination of Mr. Rolick
which revealed anxious mood, but also showed intact attention and
concentration, coherent thought process, and appropriate and full affect. (1?.
49, 602-09). A December 2013 follow-up neurological exam revealed only mild
cognitive impairment. (R. 49, 649-50). Moreover, during appointments in May
and July 2014, the medical care providers noted improvements in Mr. Rolick’s
mental health symptoms, noting his denial of any suicidal or homicidal
ideations or adverse effects from medications. (1?. 49-50, 776, 798-80 1). The
ALl also considered the State agency psychological consultants’ assessments
from the fall of 2013, which noted mild restrictions in activities of daily living,
social functioning, concentration, persistence, and pace. (R. 50, 124-37).
       Mr. Rolick argues that the ALl “did not meaningfully address” his
treatment for PTSD at Bergen Regional Medical Center starting in September
2013. (P1. Br. at 24; R. 55g-554, 707-807). However, a review of those records
shows that throughout this period Mr. Rolick was able to care for himself, did
not have thoughts about hurting himself or others, had coherent thought
processes and intact thought associations, had good insight and judgment, and
showed only “mild cognitive impairment”. (R. 586, 592, 594, 600, 602, 607,
629, 631, 636, 641, 649, 714, 716, 722, 724, 728, 730). The ALl made similar
findings and made note of these records in her opinion. (R. 49). Upon reviewing
these records, it is apparent that the ALl did meaningfully address Mr. Rolick’s
treatment.
      Dr. Hanson noted in his August 27, 2013 mental health evaluation that
Mr. Rolick was “alert and had a clear sensorium”, his speech was “goal-directed


2      The ALl, it is fair to say, considered even Dr. Hasson’s assessment of mental
limitations to be over-reliant on Mr. Rolick’s subjective reports, which the ALl thought
“casts into some question the reliability and probative value of Dr. Hasson’s entire
opinion.” (Id.). He did not reject those conclusions, however.

                                               8
and evidenced no signs of formal thought disorder”, his “short-term memory
processes and ability to concentrate” appeared to be within normal limits, and
diagnosed him with generalized anxiety disorder. (1?. 549-54). Furthermore, the
AU relied on (1) Mr. Rolick’s November 2013 mental status examination,
which showed intact attention and concentration, coherent thought process,
and appropriate and full affect (R. 602-09); (2) Mr. Rolick’s December 2013
follow-up neurological exam that revealed only mild cognitive impairment (R.
649-50); and (3) Mr. Rolick’s appointments in May and July 2014 Mr. Rolick
that noted improvements in his mental health symptoms and denied any
suicidal or homicidal ideations or adverse effects from medications. (R. 49-50,
776, 798-80 1).
      While Mr. Rolick does have mental health conditions that undoubtedly
produced symptoms, the AU had a more than adequate basis for concluding
that those mental health conditions were not severe as that term is used within
the Act. The ALT went through the four broad functional areas set out in the
disability regulations for evaluating mental disorders (daily living, social
functioning, “concentration, persistence, or pace”, and episodes of
decompensation) and reasonably determined that the evidence does not
indicate that Mr. Rolick is more than mildly limited in those categories due to
his mental health conditions. (R. 50-5 1); 20 CFR 404.1520a. Having made this
assessment when rating the severity’ of Mr. Rolick’s mental impairments, the
AU properly performed an RFC analysis that reflected the mild degree of
limitation due to Mr. Rolick’s mental health. (R. 51). In other words, the AU
did not, as Plaintiff asserts, “fail[] to include any mental limitations whatsoever
in assessing” Mr. Rolick’s RFC, but instead, only considered Mr. Rolick’s
mental impairments to the extent that they induce non-severe, mild
limitations. (P1. Br. at 21; R. 51).
       Overall, the AU had, and considered, substantial evidence in support of
the finding that Mr. Rolick’s anxiety and depression resulted in only mild
limitations and, consequently, were not severe. Mr. Rolick’s mental health
examinations demonstrated adequate mental functioning with intact thought
                                            9
processes, memory span, and concentration. (R. 549-54). It would be
inappropriate for this Court to substitute its own judgment in weighing the
mental health evidence because the AM properly relied on substantial evidence
in her determination that Mr. Rolick’s mental health impairments were non-
severe and caused only mild limitations. See Zappala   ii.   Bamhart, 192 F. App’x
174, 177 (3d Cir. 2006) (citing Consolo a Fed. Maritime Comm’n, 383 U.S. 607,
620 (1966) (“[T}he possibility that two inconsistent conclusions may be drawn
from the evidence contained in the administrative record does not prevent an
agency’s finding from being supported by substantial evidence.”); see also
Rutherford a Barnhart, 399 F.3d 546, 552 (3d Cir. 2005) (noting that the Court
must be mindful that it should “not weigh the evidence or substitute [its own]
conclusions for those of the fact finder.”). Consequently, it was appropriate for
the AM to engage in an RFC analysis that correspondingly considered the
limitations from Mr. Rolick’s mental health ailments to be mild.
               ii. The AU’s reasons for not crediting the opinion of Dr.
                   Medhi, Mr. Rolick’s treating psychiatrist/physician
      Second, Mr. Rolick challenges the AM’s reasons for not crediting the
opinion of Dr. Medhi, Mr. Rolick’s psychiatrist/physician. (P1. Br. at 28-35).
With respect to Dr. Medhi’s report, the AM wrote the following:
      A November 2013 report from treating physician Askar Mehdi, M.D.,
      concluding that the claimant is unable to work, citing difficulty with
      standing, climbing, stooping and bending, as well as issues with low
      frustration tolerance, is given little weight (Exh. 2lF). Dr. Mehdi’s
      assessment is vague and conclusory, lacking a function-by-function
      assessment and relating to an issue reserved to the Commissioner.
      Moreover, Dr. Mehdi’s report suggests an extensive degree of restriction
      that is simply not supported by the generally moderate medical evidence
      of record.
(R. 54; R. 707-08). Mr. Rolick takes issue with (1) the notion that Dr. Mehdi’s
assessment is vague and conclusory; (2) that the areas Dr. Mehdi addressed
are reserved for the Commissioner; and (3) that during a follow-up visit in
March 2014, (R. 733), Mr. Rolick’s condition had worsened, which was not
given proper weight in the AM’s analysis. (P1. Br. at 28-35).


                                            10
      The Alfl’s determination that Dr. Medhi’s assessments are vague and
conclusoiy is supported by the medical record. Dr. Medhi’s report merely lists
the names of the ailments and checks off boxes without providing sufficiently
specific details as to the basis for his diagnosis, what evaluative steps he took,
and whether he performed a function-by-function assessment. (R. 707-08). The
AW acted consistently with the regulatory framework in giving Dr. Mehdi’s
report the weight she deemed appropriate, including weighing whether the
opinion is otherwise supported by medical signs, laboratory findings, and the
record as a whole. See 20 CFR 404.1527(c). The AI3 may discount the opinion
of a treating physician unless it is well-supported by objective evidence and “is
not inconsistent with the other substantial evidence” in the record. 20 CFR
404.1527(c)(2); Johnson u. Comm’r of Soc. Sec., 529 F.3d 198, 202 (3d Cir.
2008).
      As to the argument that the issues Dr. Mehdi addressed are reserved for
the Commissioner, the AU was correct in noting that some of Dr. Mehdi’s
conclusions are reserved for the Commissioner. For example, Dr. Medhi
checked boxes indicating his determination that Mr. Rolick is a likely candidate
for Supplemental Security Income. He also concluded that Mr. Rolick cannot
work, based on his low frustration tolerance, trouble concentrating, that he
“blows up at people”, and feels he is often scapegoated. (Id.). See Chandler v.
Comrn’rof Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011) (“The AU—not treating
or examining physicians or State agency consultants—must make the ultimate
disability and RFC determinations.”) (citing 20 C.F.R.   §   404. 1527(e)(1),

404.1546(c)). The ability or disability to work, however, is a specialized
determination under the SSA.
       With respect to the March 2014 follow-up visit, there is no indication
that Mr. Rolick’s condition worsened to a degree that would warrant the AU’s
altering her conclusions. (1?. 733-4 1). It does not appear that Dr. Mehdi was the
treating physician during this visit. Nonetheless, the provider determined that
Mr. Rolick had no difficulty with “social/interpersonal skills”, literacy skills, or
speech. (R. 740). While the March 2014 report did note impaired cognitive
                                             11
abilities and increased problems with memory, it otherwise largely tracks the
earlier reports and does not significantly increase the assessed severity of Mr.
Rolick’s ailments.
              ill. Whether the AU improperly evaluated Mr. Rolick’s
                   allegations and subjective complaints
      Third, Mr. Rolick asserts that the AU improperly evaluated his
allegations and subjective complaints. (P1. Br. at 35-39; P1. Reply at 10-12). He
argues that because the medical evidence supports his subjective complaints,
the AU was required to give great weight to his testimony. (P1. Br. at 38-39)
(citing Mason v. Shalala, 994 F.2d 1058, 1067-68 (3d Cir. 1993) (“Where
medical evidence does support a claimant’s complaints of pain, the complaints
should then be given ‘great weight’ and may not be disregarded unless there
exists contrary medical evidence.”)). Defendant responds that, based on
substantial evidence of record, the AU was entitled to give such complaints
only partial weight. (SSA Br. at 21).
      While it is true that an AU must give significant weight to a claimant’s
subjective testimony of the inability to perform even light or sedentary work,
that is the case only when that testimony is supported by competent medical
evidence. An AU may discount a claimant’s subjective complaints if they are
inconsistent with the evidence of record. 20 CFR     §   404.1529(a); Schaudeck v.
Comm’rof Soc Sec. Admin., 181 F.3d 429, 433 (3d Cir. 1999). Thus an AU will
consider a claimant’s statements about the intensity, persistence, and limiting
effects of symptoms, but will evaluate those statements “in relation to the
objective medical evidence and other evidence,” in reaching a conclusion as to
whether a claimant is disabled. 20 CFR    §   404.1529(c)(4).
      In this case, the AU determined that Mr. Rolick’s subjective complaints
of symptoms were only entitled to partial weight, a conclusion supported by
substantial evidence of record. (See R. 48-55). When evaluating Mr. Rolick’s
subjective complaints, the AU considered, among other things, objective
medical evidence, Mr. Rolick’s treatment course, and the impact on his daily
living. (Id.). For example, the AU noted that Mr. Rolick did not seek psychiatric

                                              12
treatment until May 2013 despite claiming a disability onset date of February
2010; that subsequent mental health treatment identified only mild cognitive
impairments and improved some of his symptoms; and that the State agency
psychological consultants assessed only mild restrictions in activities of daily
living, mild difficulty maintaining social functioning, and mild difficulty
maintaining concentration, persistence, and pace. (Id.). Moreover, the AU also
noted that the evidence did not establish significant difficulties with standing,
walking, sitting, or light level lifting and carrying. (1?. 54).
      Overall, the AU determined that Mr. Rolick’s medically determinable
impairments could reasonably be expected to cause the alleged symptoms, but
noted that Mr. Rolick’s statements concerning the intensity, persistence, and
limiting effects of these symptoms are only partially credible. (R. 52). That
assessment is consistent with the record evidence.
               iv. The AW’s finding that Mr. Rolick can perform his past
                   relevant work as a computer-aided design drafter
       Fourth, Mr. Rolick challenges the AU’s determination that he is capable
of performing past relevant work as a computer-aided design (“CAD”) drafter.
(P1. Br. at 40-44). Specifically, Mr. Rolick argues that AU erred by not properly
considering the impact of Mr. Rolick’s mental impairments on his ability to
work, the problems with his hands, and his macular degeneration. (Id.).
      The AU took Mr. Rolick’s RFC (quoted at p. 6, supra) as the baseline for
comparison. Measuring that RFC against the physical and mental demands of
work as a CAD drafter, the AU found that Mr. Rolick was able to perform the
work as actually and generally performed. (R. 55). That finding was supported
by substantial evidence in the record. Mr. Rolick successfully completed a
college program to earn a Bachelor’s degree in economics during the alleged
disability period, and thereafter actively sought employment as a CAD drafter.
(R. 55 1-52). The VE testified that a person with the same age, education, and
work background as Mr. Rolick with the RFC identified would be able to
perform the requirements of Mr. Rolick’s past relevant work as a CAD drafter.
(1?. 55, 115-20).

                                               13
      Additionally, with respect to the impairments in his hands, when he
sought treatment for upper extremity numbness and tingling, he was
determined to have had full strength in all joints. (1?. 334, 649, 808, 814).
Moreover, as to visual limitations, the AW recognized that Mr. Rolick had
macular degeneration but the State agency physicians did not assess any
resulting work-related limitations and assessed no visual limitations. (1?. 131,
150, 460, 706). I addressed above the ALPs determinations that Mr. Rolick’s
mental health conditions were non-severe and only produced mild limitations,
which was supported by the record. See Subsection II.c.i, supra. Therefore, the
ALPs finding that Mr. Rolick can perform his past relevant work as a CAD
drafter was supported by substantial evidence in the record.
                                  CONCLUSION
      The ALPs January 22, 2016 decision is affirmed. An appropriate order
accompanies this opinion.


Dated: February 14, 2019                                             4
                                                                    /L((           /
                                                   KEVIN MCNUL1rY
                                                   United States District Judge
                                                                                   (




                                            14
